EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 2-14 and 16-31 are allowed.
The application has been amended as follows: 

2. (Currently Amended)  A blood flow assist system comprising:
a pump housing;
an impeller assembly disposed in the pump housing, the impeller assembly comprising an impeller shaft and an impeller on the impeller shaft, the impeller shaft configured to rotate about an axis of rotation; and
a sleeve bearing disposed about the impeller shaft, the sleeve bearing having an inner support structure supporting the impeller shaft, an outer support structure coupled to or formed with the pump housing, and a connecting structure extending radially between the inner support structure and the outer support structure,
wherein, in a cross-section taken perpendicular to the axis of rotation, a support surface of the sleeve bearing is disposed about only a portion of a perimeter of the impeller shaft at a selected axial location along the axis of rotation, such that, when the impeller shaft is rotated about the axis of rotation, an exterior surface of the impeller shaft at the selected axial location is cyclically exposed to blood during operation of the blood flow assist system, and
wherein the inner support structure comprises a distal boundary angled relative to the axis of rotation.
7. (Currently Amended)  The blood flow assist system of Claim 5, wherein
10. (Currently Amended)  A blood flow assist system comprising:
an impeller assembly disposed in a pump housing, the impeller assembly comprising an impeller shaft and an impeller on the impeller shaft, the impeller shaft configured to rotate about an axis of rotation; and
a sleeve bearing disposed about the impeller shaft, the sleeve bearing having an inner support structure supporting the impeller shaft, the inner support structure comprising a boundary angled relative to the axis of rotation,
wherein, at an axial location along the axis of rotation, a support surface of the sleeve bearing is disposed only partially about a perimeter of the impeller shaft.
13. (Currently Amended)  A blood flow assist system comprising:
an impeller assembly disposed in a pump housing, the impeller assembly comprising an impeller shaft and an impeller on the impeller shaft, the impeller shaft configured to rotate about an axis of rotation; and
a sleeve bearing disposed about the impeller shaft,
wherein, at an axial location along the axis of rotation, a support surface of the sleeve bearing is disposed only partially about a perimeter of the impeller shaft,
wherein at all axial locations along the axis of rotation along a length of the sleeve bearing, the support surface of the sleeve bearing is disposed only partially about the perimeter of the impeller shaft, and
wherein the support surface comprises a crenulated surface as shown in a side view of the sleeve bearing. 
14. (Currently Amended)  The blood flow assist system of Claim 10, wherein the axial location is a first axial location, and the support surface is disposed completely about the perimeter of the impeller shaft at a second axial location along the axis of rotation.

15. Cancelled 

16. (Currently Amended)  The blood flow assist system of Claim [[15]] 10, wherein the sleeve bearing comprises 
17. (Currently Amended)  The blood flow assist system of Claim 16, wherein boundary comprises a distal boundary angled such thatdistal boundary is disposed about the impeller shaft at the axial location, such that, when the impeller shaft is rotated about the axis of rotation, an exterior surface of the impeller shaft at the axial location is cyclically exposed to blood during operation of the blood flow assist system.
18. (Currently Amended) The blood flow assist system of Claim [[15]]10, further comprising a support structure coupled with the pump housing, the support structure comprising struts configured to contact a blood vessel wall to maintain spacing of the pump housing from a blood vessel wall in which the pump housing is disposed.
25. (Currently Amended)  A blood pump comprising:
a pump rotor comprising a primary impeller and a rotating member including a flow tube that rotates with the primary impeller about an axis of rotation; and
a sleeve bearing that fits around the flow tube, the sleeve bearing comprising a non-circular bearing interface edge non-perpendicular to the axis of rotation, the non-circular bearing interface edge being tilted with respect to the axis of rotation.
28. (Currently Amended)  The blood pump of Claim [[25]] 29, further comprising a pump housing, the pump rotor disposed in the pump housing, and a support structure coupled with the pump housing, the support structure comprising struts configured to contact a blood vessel wall to maintain spacing of the pump housing from the blood vessel wall in which the pump housing is disposed 
29. (Currently Amended)  A blood pump comprising:
a pump rotor comprising a primary impeller and a rotating member including a flow tube that rotates with the primary impeller about an axis of rotation; and
a sleeve bearing that fits around the flow tube, the sleeve bearing comprising a bearing interface edge non-perpendicular to the axis of rotation,
wherein the bearing interface edge varies in a sinusoidal manner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Salahieh et al. (US Patent Application Publication 2019/0328948) teaches a blood flow assist system pumping blood through the blood flow assist system such that an exterior surface of the impeller shaft is cyclically exposed to blood at a selected axial location (Salahieh, ¶[0098], ¶[0097], ¶[0105]-[0106]). 
Taskin et al. (US Patent Application Publication 2017/0296720) teaches a blood pump involving a path for a secondary blood flow.
Zimmerman et al. (US Patent Application Publication 20147/0275722) teaches blood pumps with convex and concave bearings, with gaps to improve blood washing (Zimmerman, ¶[0018]).
The prior art references do not teach or suggest a blood pump with a sleeve bearing, wherein an end of the sleeve bearing has an end cut at an angle, in a non-circular, elliptical, or sinusoidal shape, such that when the impeller rotates, the impeller shaft at the axial location where the sleeve bearing has the end cut is cyclically exposed to blood, to improve blood washing of the impeller shaft.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429. The examiner can normally be reached 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Erin M Piateski/Primary Examiner, Art Unit 3792